United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3770
                       ___________________________

                         Maximo Roman Perez Roblero

                            lllllllllllllllllllllPetitioner

                                          v.

             Loretta E. Lynch, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                            Submitted: July 20, 2016
                              Filed: July 25, 2016
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan citizen Maximo Roman Perez Roblero petitions for review of an
order of the Board of Immigration Appeals upholding an immigration judge’s denial
of petitioner’s application for asylum and withholding of removal.1 After careful
consideration, we conclude that substantial evidence on the record as a whole
supports the agency’s determination, see Quinonez-Perez v. Holder, 635 F.3d 342,
344 (8th Cir. 2011), because petitioner failed to establish that the alleged past
persecution, or the alleged fear of future persecution, was on account of a protected
asylum ground, see Gaitan v. Holder, 671 F.3d 678, 682 (8th Cir. 2012); Ortiz-
Puentes v. Holder, 662 F.3d 481, 483-84 (8th Cir. 2011). Petitioner asks us to
reconsider our position on gang recruitment and particular social groups, but any such
request must be directed to this court sitting en banc. See Gaitan, 671 F.3d at 681;
United States v. Wright, 22 F.3d 787, 788 (8th Cir. 1994).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
        Petitioner also sought protection under the Convention Against Torture, but
that ruling is not before us. See Wanyama v. Holder, 698 F.3d 1032, 1035 n.1 (8th
Cir. 2012).

                                         -2-